                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Robert McClintock,

                        Plaintiff,      Case No. 17-cv-12741

v.                                      Judith E. Levy
                                        United States District Judge
Officer Furman, et al.,
                                        Mag. Judge Stephanie Dawkins
                        Defendants.     Davis

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [35]

     Before the Court is Magistrate Judge Davis’ Report and

Recommendation recommending the Court dismiss plaintiff’s complaint

(ECF No. 1) and deny defendants’ motions to dismiss (ECF Nos. 29, 30)

as moot. The parties were required to file specific written objections

within 14 days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d).

No objections were filed. The Court has nevertheless carefully reviewed

the Report and Recommendation and concurs in the reasoning and result.

Accordingly,

     The Report and Recommendation (ECF No. 35) is ADOPTED;

     Plaintiff’s complaint (ECF No. 1) is DISMISSED; and,
      Defendants’ motions to dismiss (ECF Nos. 29, 30) are DENIED.1

      IT IS SO ORDERED.

Dated: August 5, 2019                        s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 5, 2019.
                                             s/Shawna Burns
                                             SHAWNA BURNS
                                             Case Manager




1By failing to object to the Report and Recommendation, the parties have waived
any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th
Cir. 2009).
